DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823).

first transition portion (i.e. 6a) or the second transition portion is disposed entirely on a first side (i.e. a lower side extending below the dotted longitudinal centerline in the figure below) of a longitudinal centerline (formed as the dotted line in the figure below) of the hand tool, and the other of the first transition portion or the second transition portion (2a) extends from a second side (i.e. an upper side extending above the dotted longitudinal centerline in the figure below) of the longitudinal centerline across the longitudinal centerline to the first side of the longitudinal centerline and wherein a top cutter (formed as the cutting surface of 10) is disposed proximate to the top jaw (Column 2, Lines 16-18), and a bottom cutter (formed as the cutting surface of 11) is disposed proximate to the bottom jaw (Column 2, Lines 16-18), but lack, top and bottom cutters each being disposed on the first side of the longitudinal centerline of the hand tool. However, MacLain teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a top cutter (56) that is disposed proximate to a top jaw (32) and a bottom cutter (54) that is disposed proximate to a 
[AltContent: textbox (Second Side)][AltContent: textbox (First Side)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    197
    503
    media_image1.png
    Greyscale

[AltContent: rect]
    PNG
    media_image2.png
    485
    613
    media_image2.png
    Greyscale

 pliers (see Column 2, Lines 18-21). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823) and Kellemen (0832200).

In reference to claims 3 and 4, Andersson et al. disclose the claimed invention as previously mentioned above, but lack, showing that the width of the first transition portion is about 30% to about 90% or about 50% (i.e. about 50%) of the width of the second transition portion. However, Kellemen teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) having a .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823) and Berg et al. (5745997). 

In reference to claims 5 and 6, Andersson et al. disclose the claimed invention as previously mentioned above, but lack, the pivot pin comprising a rivet, wherein a head of the rivet and a tail of the rivet are each countersunk into respective outer surfaces of the first and second transition portions. However, Berg et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 4) having a pivot comprising a rivet (at 84 or at 218), wherein a head (at 223 in Figure 24) of the rivet and a tail (215) of the rivet are each countersunk into respective outer surfaces of first (lower portion of 194, Figures 24 and 25) and second (lower portion of 214, Figures 24 and 25) transition portions (Column 11, Lines 56-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot pin, of Andersson et al., with the known technique of providing a pivot as a countersunk rivet, as taught by Berg et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively interconnects the various components together thus preventing any unwanted disconnection during normal operation, while also providing a desired clearance between the various components thus allowing a user to operate the tool more easily. 

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823) and Eggert et al. (5220856). 

In reference to claim 7, Andersson et al. disclose the claimed invention as previously mentioned above, but lack, the pivot pin comprising a welding pin that is welded to one of the first transition portion or the second transition portion. However, Eggert et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (10) including a pivot pin (25) comprising a welding pin (25) that is welded (at 34) to one of a first transition portion (16) or a second transition portion (Figures 1, 2 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot pin, of Andersson et al., with the known technique of providing the welded pivot, as taught by Eggert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively and fixedly secures the pivot member to the tool thereby preventing removal of the pivot member from the tool during normal operation. 

In reference to claim 8, Eggert et al. disclose that a head (26) of the welding pin is countersunk into an outer surface of one of a first transition portion or a second transition portion (15, Figures 1, 2 and 5). 



In reference to claim 16, Andersson et al. disclose a hand tool (see Figures 1-6) comprising: a head section including a top jaw (10) and a bottom jaw (11, Figure 1), a handle section including a top handle (2) and a bottom handle (1, Figure 1); and a joint assembly (formed from elements 2a, 4 and 6a) operably coupling the head section to the handle section (Figures 1 and 2), wherein the top jaw is operably coupled to the bottom handle by a first transition portion (6a) of the joint assembly (Figures 1 and 3), and the bottom jaw is operably coupled to the top handle by a second transition portion (2a) of the joint assembly (Figures 1 and 3), the first and second transition portions being pivotally coupled to each other by a pivot pin (4), and wherein one of the first transition portion (i.e. 6a) or the second transition portion is disposed entirely on a first side (i.e. a lower side extending below the dotted longitudinal centerline in the figure below) of a longitudinal centerline (formed as the dotted line in the figure previously shown above) of the hand tool, and the other of the first transition portion or the second transition portion (2a) extends from a second side (i.e. an upper side extending above the dotted longitudinal centerline in the figure previously shown above) of the longitudinal centerline across the longitudinal centerline to the first side of the longitudinal centerline and wherein a top cutter (formed as the cutting surface of 10) is disposed proximate to the top jaw (Column 2, Lines 16-18), and a bottom cutter (formed  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot pin, of Andersson et al., with the known technique of providing the welded pivot, as taught by Eggert et al., and the results would have been predictable. In . 

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823), Eggert et al. (5220856) and Chen (2016/0129561). 

In reference to claim 10, Andersson et al. disclose the claimed invention as previously mentioned above and Eggert et al. further show that the welding pin comprises a shaft (25) having a head (26) at a first end and a fixed end (28) at the second end of the shaft, wherein the fixed end is flush with a corresponding outer surface of first transition portion (16), but lack, having the head being flush with an outer surface of a second transition portion. However, Chen teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (20) having the head (26) of rivet (84) being flush with an outer surface of a second transition portion (90, see Paragraphs 43 and 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the head of the rivet, of Andersson et al., with the known technique of providing a head of a rivet being flush with an outer surface of a second transition portion, as taught by Chen, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more easily open or close the device in tight or hard to reach spaces.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (2939214) in view of MacLain (2006/0236823), Eggert et al. (5220856).  and Kellemen (0832200).

In reference to claims 17 and 18, Andersson et al. disclose the claimed invention as previously mentioned above, but lack, showing that the width of the first transition portion is about 30% to about 90% or about 50% (i.e. about 50%) of the width of the second transition portion. However, Kellemen teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) having a width of a first transition portion (at 5) is about 30% to about 90% or about 50% (i.e. about 50%) of the width of a second transition portion (at 4, see Figure 2 and Page 1, Lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the widths of the first transition portion and the second transition portion, of Andersson et al., with the known technique of providing the width of the first transition portion is about 30% to about 90% or about 50% of the width of the second transition portion, as taught by Kellemen, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively and snugly supports a pivot pin so that the parts can swing freely on the pivot without tendency to cramp and bind during normal operation.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner recommends further defining that the first transition portion directly extends radially from an outer end of the joint assembly and that the second transition portion directly extends radially from an opposing outer end of the joint assembly in order to overcome the prior art because Andersson et al. has at least one transition portion (i.e. 2a) that does not directly extend radially from an opposing outer end of the joint assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723